I would like to congratulate Mr. Peter Thomson and his friendly country, Fiji, on his election as President of the General Assembly at its seventy-first session. I wish him every success during his presidency, which he has promised would be one for the whole Assembly. Such a promise, if kept, would strengthen the neutral role of the President of the General Assembly and shed a bright light on facts that some are trying to conceal.
As we meet once again, our world is going through a grave and dangerous period. Terrorism, which we have cautioned against repeatedly from this very rostrum, has continued to grow and gain ground, claiming the lives of more innocent people and causing death and destruction as it rages unabated across the world. The blood of Syrians was not enough to quench its thirst. It had to go after the citizens of many other countries, including those that have supported and sponsored it. These innocent people are now paying for the mistakes of their Governments, which have ignored the interests of their people and adopted short-sighted policies.
For more than five years, the Syrian people — no matter their affiliations — have paid dearly for the crimes of terrorists who have shed their blood and undermined their security, stability and livelihoods. Terrorism has spared no one, even targeting schools and universities, hospitals, places of worship and infrastructure. Everyone knows that terrorism would not have spread through my country if it had not been for the external support of certain countries. As is no longer a secret, these have included Qatar and Saudi Arabia, which have promoted their jihadist takfiri ideology and their death fatwas that have nothing to do with Islam. They have bragged about supporting terrorism in every way possible, sending into Syria thousands of mercenaries equipped with the most sophisticated weapons.
Meanwhile, Turkey has opened its border to admit tens of thousands of terrorists from around the world and has provided them with logistical support and training camps under the supervision of Turkish and Western intelligence. It has even supplied those terrorists with direct military support, as was the case in Idlib, Aleppo and rural Latakia. I would like to refer the Assembly to a study published seven months ago by a German institute, the Firil Center For Studies. According to that study, more than 360,000 foreign terrorists from 83 countries have entered Syria since April 2011. By the end of 2015, the Syrian Army was able to kill 95,000 of them, while 120,000 returned home or travelled to other countries.
In Syria, we are combating terrorism on behalf of the entire world. Every time the Syrian Army kills another foreign terrorist, it spares the lives of the innocent people who could have died in terrorist acts committed by that same terrorist upon his return to his native country. Anyone who tries to distort that fact must be held responsible for the spread of terrorism and the increasing numbers of victims. Our valiant Army deserves to be commended and supported. It must never be the target of schemes and lies.
The terrorist campaign against my country is taking place in the full view of a polarized world. There are those who have chosen to support international law and the principles of the Charter of the United Nations, while others have decided to turn a blind eye to the truth and to support, finance and arm terrorists under false pretexts that depart from logic and reason. They choose, for example, to refer to those terrorists as moderate armed opposition, even though there is irrefutable evidence that the groups have committed against Syrians crimes and massacres that are no less barbaric than those of Da’esh or A1-Qaida. Some consider people who take up arms against the State and its citizens legitimate opposition as long as they are located in Syria, while the same people, on any other day and in another country, would be considered terrorists, or at least outlaws.
These facts notwithstanding, all Syrians — the people, the Army and the Government — will not relent in their fight against terrorism. They are more determined than ever before to eliminate terrorism wherever it exists in their country and to rebuild a better Syria, because they are well aware that their homeland will cease to exist if the terrorists and their backers emerge victorious. Our belief in victory is even greater now that the Syrian Army is making considerable strides in its war against terrorism, with the support of the true friends of the Syrian people, notably the Russian Federation, Iran and the Lebanese national resistance. Such support has helped to strengthen the resilience of Syrians and to alleviate their suffering. We truly hope that other countries will soon wake up and realize, before it is too late, the danger that threatens us all.
We have always welcomed all international efforts to counter terrorism in Syria, but we stress once again the need to coordinate such efforts with the Government of the Syrian Arab Republic and the Syrian Arab Army that has been combating terrorism on the ground for more than five years. Without such coordination, any action would be considered a breach of sovereignty, a flagrant interference and a violation of the purposes and principles of the Charter. Without such coordination, any action will fall short of achieving real results and will even make matters worse.
In that regard, the Syrian Government condemns in the strongest possible terms the attack launched by American warplanes on a Syrian Army site in the vicinity of the Deir ez-Zor airport on 17 September. That attack allowed ISIL to gain control of the site. The Syrian Government holds the United States fully responsible for that aggression, because facts show that it was an intentional attack, and not an error, even if the United States claims otherwise. This cowardly aggression clearly proves that the United States and its allies are complicit with Da’esh and other terrorist armed organizations.
We also reiterate our condemnation of the Turkish incursion into Syrian territories under the pretext of countering terrorism. That flagrant aggression must be stopped immediately. Terrorism cannot be fought by replacing one terrorist organization with another. One cannot but wonder how a State that has been the main entry point for terrorists and weapons into Syria can claim to be fighting terrorism. How can there be genuine and effective international counter-terrorism cooperation while relevant Security Council resolutions remain dead letters?
Since the onset of the crisis in 2011, the Syrian Government has declared that any solution must follow two parallel tracks: a counter-terrorism track, and a political track through an intra-Syrian dialogue that allows Syrians to determine the future of their country without foreign interference. All solutions dictated from the outside are categorically rejected by the Syrian people. Likewise, no political solution will succeed unless the necessary foundations and conditions for its implementation have been laid, including intensified counter-terrorism efforts and progress in the national reconciliation process — a strategy which has proved successful in a number of areas around Syria.
Despite all the hurdles created by the regional and Western States that have sided with the self-proclaimed Syrian opposition, we have always been open to a political track that would stem the bloodshed and end the prolonged suffering of Syrians. We reiterate our commitment to moving forward on the Geneva track, under the auspices of the United Nations. We recall our constructive position with regard to the political solution. Such a solution must be based on respect for the sovereignty, independence and territorial integrity of Syria and the unity of its people. It should begin by establishing a government of national unity comprising representatives from the Government and the opposition, in all its factions, and tasked with establishing a constitution-drafting committee. Once the new Constitution had been approved by Syrians through a referendum, parliamentary elections would follow and the new Government would be formed under the new Constitution.
It is truly regrettable that some are exploiting the humanitarian tragedy and suffering of Syrians, especially in terrorist-held areas, and politicizing such suffering to achieve certain goals that have nothing to do with humanitarian principles or the interests of the Syrians themselves. Some countries continue to shed crocodile tears over the situation of the Syrians in some areas, accusing the Syrian Government of employing a policy of sieges and starvation. At the same time, the same countries continue to support and arm the terrorists who are besieging civilians in the same areas, from the inside, using them as human shields and preventing the delivery of or confiscating humanitarian aid.
Make no mistake — no one is more committed than the Syrian Government to ending the suffering of the Syrian people and providing them with a life of dignity, wherever they may be and without exception. That is a duty and not a favour. We will spare no effort to that end, including in cooperation with the United Nations, despite all the difficulties that we are facing as a result of the systematic destruction by externally supported terrorist organizations, and despite the unilateral coercive economic and financial measures imposed on the Syrian people by the very parties that falsely claim to have the interests of the Syrian people in mind. Such unilateral measures have adversely affected many vital sectors, including health care, education and energy.
Today, while Syria is confronting mercenary terrorists on its territory, it has long confronted a different kind of terrorism — the terrorism of Israel, which has occupied a precious part of its land in the Syrian Golan since 4 June 1967. Our Syrian Arab people in the occupied Golan continue to suffer as a result of Israel’s oppressive and aggressive practices. Those practices are no longer confined to the occupied Golan but are currently affecting the security and life of Syrians in the southern part of the country. Israel is directly intervening militarily to assist the terrorist organizations operating in the area in every way. Syria calls on the international community to put an effective end to all such practices and compel Israel to implement the relevant United Nations resolutions, particularly Security Council resolution 497 (1981) on the occupied Syrian Golan.
The United Nations should also compel Israel to allow the Palestinian people to enjoy their inalienable rights, including the establishment of their own independent State, with Jerusalem as its capital, and the return of Palestinian refugees to their land, in accordance with internationally recognized resolutions.
Syria reaffirms that Israel’s aggressive policies threaten not only Syria, but the region in general, especially given Israel’s nuclear arsenal. We have stressed time and again the need to compel Israel to join the Treaty on the Non-Proliferation of Nuclear Weapons and other treaties on weapons of mass destructon (WMDs) and to subject its nuclear installations to the oversight of the International Atomic Energy Agency.
Syria stresses the right of States to use nuclear technology for peaceful purposes. We have always called for creating a WMD-free zone in the Middle East. In fact, we have efficiently and responsibly eliminated all chemical weapons in Syria, in cooperation with the Joint Mission of the Organization for the Prohibition of Chemical Weapons and the United Nations. In that regard, Syria reiterates its readiness to continue its cooperation with the Joint Investigative Mechanism, as well as to continue the relevant Syrian investigations.
We congratulate Cuba and Iran on reaching agreements to lift the embargoes imposed on them, and we look forward to their implementation. We renew our call for removing the illegal economic measures imposed on the Syrian people and other independent peoples in the world, notably the peoples of the Democratic Republic of Korea, Venezuela and Belarus.
In closing, we wish Member States and their peoples lasting security and prosperity. We hope that our Organization will be able to regain public trust around the world by upholding the provisions of the Charter of the United Nations, which calls for respecting the sovereignty and independence of Member States and ensuring non-interference in their internal affairs. That principle, if implemented, would lay the foundations for genuine and fair relations among nations after the greed and arrogance of some have shaken them to their core.
